Citation Nr: 1540071	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected torn medial meniscus of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in February 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The competent evidence is against a finding that a right knee disability is related to the Veteran's military service, manifested to a compensable degree within one year from separation from service, or is secondary to the service-connected torn medial meniscus of the left knee.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to service-connected torn medial meniscus of the left knee, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in December 2011.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in January 2013 and a supplemental statement of the case in July 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in January 2012.  In an August 2015 Informal Hearing Presentation (IHP), the Veteran's representative argued that the January 2012 Compensation and Pension (C&P) examination as well as the May 2015 Addendum opinion were inadequate because the examiner, Dr. W., was not a specialist in "complex disabilities concerning orthopedic medicine," but was a specialist in family medicine.  The Veteran's representative argued that Dr. W. was "not of an appropriate medicine specialty to provide either an appropriate examination or medical opinion regarding an etiology or aggravation status for the Veteran's disability."  In support of this argument, the Veteran's representative cites to Nohr v. McDonald, docket no. 13-1321 (October 30, 2014).  The current case differs significantly from Nohr.  

First, the evidentiary standards are different between Nohr and this case.  In Nohr, the question before the Board was whether a pre-existing disability had not been aggravated by active service.  The evidentiary standard in that situation requires VA to demonstrate by clear and unmistakeable evidence that the Veteran's disability was not aggravated by active service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In this case, since the Veteran's disability did no pre-exist active service, the evidentiary standard is lower.  The Board just needs to demonstrate that it is less likely than not that the Veteran's disability was related to active service.  Less likely than not means that the preponderance of the evidence is against the claim.

Second, in Nohr, Dr. F., the VHA psychiatrist who gave the opinion, wrote that "[r]espectfully, while I recognize my personal limitation, the Board should seek for the next expert opinion if this examiner's report still is not satisfied by the Board review."  In this case, Dr. W. never wrote that he was not qualified, or was inadequate, to perform the Veteran's C&P examination or give his opinion concerning the Veteran's right knee disability.  

The Board notes there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The Board further notes that "VA benefits from [sic] a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F. 3d 581, 585 (Fed. Cir. 2013).  The statements by the Veteran's representative, standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).

Third, in Nohr, as a result of Dr. F.'s statement, the Veteran submitted eleven questions and requested documents from Dr. F. to determine her medical competency, which the Board denied.  In this case, the Veteran never submitted any questions or documents from Dr. W.  

Finally, the February 2015 Board remand never requested that the AOJ obtain an opinion from a specialist in orthopedic medicine.  The February 2015 remand requested that the January 2012 VA examiner, or another qualified examiner, if unavailable, provide an opinion on the requested matters.

The Board notes that during the January 2012 C&P examination, Dr. W. reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  For the May 2015 Addendum opinion, Dr. W. reviewed the Veteran's past medical history and rendered an appropriate opinion, supported by a sound rationale, that was consistent with the remainder of the evidence of record.

Based on the above analysis, the Board finds that the VA January 2012 examination and the May 2015 Addendum opinion are adequate.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Besides the general assertion that Dr. W. was not competent to perform the Veteran's January 2012 C&P examination or give the July 2015 Addendum opinion because he is not a specialist in orthopedic medicine, the Veteran's representative provides no reasons why Dr. W.'s examination or his opinion was inadequate.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in February 2015.  The Board specifically instructed the AOJ to obtain an addendum opinion from the January 2012 VA examiner and to readjudicate the claim on appeal.  Subsequently, Dr. W., the examiner from the January 2012 C&P examination, provided an addendum opinion in May 2015 and the Veteran's claim was readjudicated in a July 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2015), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that he is entitled to service connection for a right knee disability, to include as secondary to service-connected torn medial meniscus of the left knee.  As will be discussed below, the Board finds that service connection for a right knee disability is not warranted.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2012 CP Examination report, the Veteran was diagnosed with mild medial degenerative joint disease (DJD).

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A May 1971 STR noted that the Veteran had slight tenderness of the right knee at the joint line.  No effusion and full range of motion was noted.

The Veteran does not satisfy the third threshold element for service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a May 2015 Addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's current right knee disability was incurred in or caused by his in-service injury, event, or illness.  In formulating his opinion, the examiner noted that he reviewed the VBMS files, the CPRS files, and images available via the Omaha VA PACS.  The rationale provided by the examiner was that while the Veteran reported a right knee injury during active service in May 1971, treatment records were silent for any additional right knee complaints or treatment.  The Board notes that on the Veteran's January 1972 Report of Medical Examination for separation, the medical examiner noted no right knee condition.

The VA examiner further opined that the Veteran had an open meniscal debridement of the right knee in 1985 and had gone on to develop bilateral knee pain consistent with arthritis.  The examiner stated that it was more likely than not that the Veteran's right knee pain was a result of his injury in the mid 1980s and subsequent meniscal debridement.  Furthermore, the examiner noted that a meniscal injury with subsequent debridement was a known cause of degenerative change in the knee.  He opined that the May 1971 STR noted that the Veteran had mild right knee pain without effusion and full range of motion.  This was not consistent with a meniscal injury.  The examiner stated that the Veteran had an injury in the 1980s, after active service, which led to the meniscal debridement.

Since there is no nexus between the Veteran's knee injury in service and his current right knee DJD, the Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's right knee DJD manifested to a compensable degree within one year of separation from service, nor did the Veteran have symptoms of DJD continuously since separation from service.  The Board notes that while the Veteran received treatment at the VA Medical Center in Omaha, Nebraska from 2011 to 2015, which is nearly 40 years after the Veteran left active service.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

Concerning secondary service connection, the Veteran meets the first threshold element of secondary service connection, that a current disability exists.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As noted above, in a January 2012 CP Examination report, the Veteran was diagnosed with mild medial degenerative joint disease (DJD).  

The Veteran fails to meet the secondary threshold element of secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  In the May 2015 Addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's right knee injury was aggravated beyond its natural progression by his left knee injury.  The rationale provided was that the Veteran had a right knee meniscal injury in the 1980s, which resulted in a meniscal debridement in 1985.  

The examiner opined that the Veteran's right knee meniscal injury was much more likely to have caused the Veteran's current right knee disability, than was his service-connected left knee disability.  In the examiner's opinion, the Veteran's current right knee disability followed the natural course of one who had a meniscal debridement and subsequently developed arthritis in that knee.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability, to include as secondary to the service-connected torn medial meniscus of the left knee.  The Veteran's right knee disability was neither proximately caused by nor proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has not overlooked the Veteran's testimony with regard to the severity of his right knee disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his current right knee DJD is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the May 2015 Addendum examiner have been accorded greater probative weight and weighs heavily against the Veteran's lay statements of etiology.


ORDER

Service connection for a right knee disability, to include as secondary to the service-connected torn medial meniscus of the left knee, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


